 Case 8:20-cv-01979-DOC-ADS Document 8-6 Filed 10/20/20 Page 1 of 3 Page ID #:112




 1 STEPTOE & JOHNSON LLP
   Carol R. Brophy, (SBN 155767)
 2
   cbrophy@steptoe.com
 3 Danielle Vallone, (SBN 302497)
   dvallone@steptoe.com
 4 One Market Plaza, Spear Tower, Suite 3900

 5 San Francisco, California 94105
   Telephone: (415) 365-6700; Fax: (415) 365-6699
 6
   Melanie Ayerh (SBN 303211)
 7
   mayerh@steptoe.com
 8 633 West Fifth Street, Suite 1900
   Los Angeles, California 90071
 9 Telephone: (213) 439-9432; Fax: (213) 439-9599

10 Attorneys for Defendant CVS PHARMACY, INC.

11
                         UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13 JOSEPH MIER, individually, and on       )   Case No.: 8:20-cv-01979 DOC (ADSx)
                                           )
14 behalf of others similarly situated,    )   CLASS ACTION
15                Plaintiff,               )
           vs.                             )   DECLARATION OF JOSEPH W.
16                                         )   TURSI IN SUPPORT OF
17 CVS HEALTH, Rhode Island                )   DEFENDANT CVS PHARMACY,
                                           )
18 Corporation and Does 1 to 100,          )
                                               INC.’S MOTION TO DISMISS
     inclusive,                                PLAINTIFF’S COMPLAINT
19                                         )
                  Defendants.              )   [Ntc of Motion and Motion; Memorandum
20                                         )   of Points & Authorities in Support;
21                                         )   Declaration of Alisa Benson and Request
                                           )   for Judicial Notice filed concurrently
22                                         )   herewith]
23                                         )   Date: November 23, 2020
                                           )   Time: 8:30 a.m.
24                                             Courtroom: 9D
                                           )
                                               Judge: Hon. David O. Carter
25

26

27

28
                                      1
          DECLARATION OF JOSEPH W. TURSI IN SUPPORT OF DEFENDANT CVS
           PHARMACY, INC.’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
 Case 8:20-cv-01979-DOC-ADS Document 8-6 Filed 10/20/20 Page 2 of 3 Page ID #:113




 1                      DECLARATION OF JOSEPH W. TURSI
 2 I, Joseph W. Tursi, hereby declare as follows:
 3        1.     I am an associate in the law firm Steptoe & Johnson LLP, attorneys of
 4 record for CVS Pharmacy, Inc. (erroneously sued as CVS Health, Inc). I am a
 5 member in good standing of the California State Bar and admitted to practice
 6 before this Court.
 7        2.     I have personal knowledge of the facts stated herein and, if called
 8 upon, I could and would testify competently to them.
 9        3.     On October 19, 2020, I logged onto the Centers for Disease Control
10 and Prevention (“CDC”)’s website at www.cdc.gov. Once I had accessed the
11 website, I navigated to the CDC’s webpage concerning handwashing at
12 https://www.cdc.gov/handwashing/show-me-the-science-hand-sanitizer.html. I
13 then used my web browser to print the webpage as a PDF. The PDF is an accurate
14 representation of the factual information provided by the CDC on the webpage I
15 reviewed. A true and correct copy of the PDF that I created is attached hereto as
16 Exhibit A.
17        4.     On October 19, 2020, following the same procedures as outlined
18 above in paragraph 3, I navigated to the CDC’s webpage concerning Norovirus and
19 how to prevent it at http://cdc/gov/norovirus/about/prevention.html. I again used
20 my web browser to print the webpage as a PDF. The PDF is an accurate
21 representation of the factual information provided by the CDC on the webpage I
22 reviewed. A true and correct copy of the PDF that I created is attached as Exhibit
23 B.
24        5.     On October 19, 2020, following the same procedures as outline above
25 in paragraph 3, I navigated to the CDC’s webpage concerning Healthcare-
26 associated Infection included Vancomycin-resistant Enterococci at
27 https://www.cdc.gov/hai/organisms/vre/vre.html. I again used my web browser to
28 print the webpage as a PDF. The PDF is an accurate representation of the factual
                                         -2-
        DECLARATION OF JOSEPH W. TURSI IN SUPPORT OF DEFENDANT CVS
         PHARMACY, INC.’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
 Case 8:20-cv-01979-DOC-ADS Document 8-6 Filed 10/20/20 Page 3 of 3 Page ID #:114




 1 information provided by the CDC on the webpage I reviewed. A true and correct
 2 copy of the PDF that I created is attached as Exhibit C.
 3        6.     On October 19, 2020, I logged onto the U.S. Food & Drug
 4 Administration (“FDA”)’s website at www.fda.gov. Once I had accessed the
 5 website, I navigated to the FDA’s webpage entitled “Is Your Hand Sanitizer on
 6 FDA’s List of Products You Should Not Use?” I again used my web browser to
 7 print the webpage as a PDF. The PDF is an accurate representation of the factual
 8 information provided by the FDA on the webpage I reviewed. A true and correct
 9 copy of the PDF that I created is attached as Exhibit D.
10        I declare under penalty of perjury under the laws of the United States of
11 America that the foregoing is true and correct. Executed this 20th day of October,
12 2020 in Walnut Creek, California.
13
14
15
16                         _____________________________
17                                  Joseph W. Tursi
18
19
20
21
22
23
24
25
26
27
28
                                            -3-
        DECLARATION OF JOSEPH W. TURSI IN SUPPORT OF DEFENDANT CVS
         PHARMACY, INC.’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
